DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. Claims [1] is objected to because of the following informalities: the limitation “presence/absence “ is meant to be  “presence or absence”.  Appropriate correction is required.

3. Claims [1] is also objected to because of the following informalities: the limitation reciting   “the same timing“, “the same group”  in lines  11, 12 and 15  is meant to be “same timing  and same group”  respectively. Appropriate correction is required.

4. Claims [11] is objected to because of the following informalities: the limitation reciting  “ “the same timing“, “the same group”  in lines  10, 11 and 14  is meant to be “same timing  and same group”  respectively. Appropriate correction is required.

5. Claims [12] is objected to because of the following informalities: the limitation reciting   “the same timing“, “the same group”  in lines  12, 13 and 16  is meant to be “same timing  and same group”  respectively. Appropriate correction is required.

6. Claims [10] is objected to because of the following informalities: the limitation reciting “the same frame” in line 4,  is meant to be “same frame”. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. Claim(s) [1-12] is/are rejected under 35 U.S.C. 102 (a2) as being anticipated  by Kaizu (US. 2021/0227116).

Re claim1,  Kaizu discloses an imaging apparatus (see fir example fig. 1) comprising: an imaging element configured to have a pixel area in which a plurality of unit pixels each including a light receiving unit accumulating electric charges in accordance with an amount of received light (see ¶0072, The pixel array 103 includes a plurality of pixels arranged in two dimensions) and an electric charge holding unit holding the electric charges accumulated by the light receiving unit are arranged in a matrix pattern (see 403  fig. 4 and ¶0079, As shown in the figure, a pixel structure is used in which a memory (MEM) 403 is provided in the unit pixel 400, charge accumulated in a photodiode (PD) 401 is transferred to the memory 403 by a first transfer gate (TRX) 402 simultaneously with that in all the pixels, and the charge is stored until a row-by-row readout operation); and a controller configured to detect presence/absence of a flicker in a captured image on the basis of image data output from the imaging element (see ¶0016, flicker may be detected on the basis of periodicity of the change in brightness, [controller 1010 by the virtue of adjusting the exposure time  as described in the text of ¶0192]), wherein the controller performs control such that the light receiving units of predetermined rows of different groups in a plurality of groups acquired by dividing the pixel area into predetermined numbers of rows accumulate the electric charges for a unit time shorter than a flicker period in accumulation periods of the same timing (see fig. 3 and ¶¶0067 and 0192, imaging in an exposure time that is ten milliseconds or an integral multiple thereof can prevent flicker [by the virtue of adjusting the exposure time]), the light receiving units of a plurality of different rows of the same group in the plurality of groups accumulate the electric charges for the unit time in accumulation periods of mutually different timings (se fig. 3, the row exposure time, pixels of same row constitutes same group, thus pixels in the different row have mutually different exposure time different starting period as depicted in fig. 3), and a total time of the accumulation periods in which the light receiving units of the plurality of different rows of the same group accumulate the electric charges is a predetermined time longer than the flicker period (¶0067, Hz power generates flicker with a period of 100 Hz. Thus, imaging in an exposure time that is ten milliseconds, [when each row captures at 10ms integral multiples of 10msec, the total exposure period (total accumulation time) is longer than the flicker period). 

Reclaim 2, Kaizu discloses wherein the controller detects the flicker period on the basis of an average value of values acquired by reading the electric charges accumulated in the accumulation periods of the same timing and an average value of values acquired by reading the electric charges accumulated in the accumulation periods of the different timings (see (see ¶0016, flicker may be detected on the basis of periodicity of the change in brightness,).

Reclaim3, Kaizu further discloses, wherein each of the plurality of groups is formed in rows of the light receiving units (see (fig. 3, the rows as depicted), which are consecutive, such that the numbers of the rows of the light receiving units are the same (see for example fig.3, each row as depicted contain same number of pixels).

Reclaim4,  Kaizu further discloses, wherein, when the electric charges is accumulated in the accumulation periods of the different timings (see fig.3 with different exposure start time), at times adjacent to each other, the electric charges of the rows of the light receiving units adjacent to each other is accumulated (see  fig. 3, adjacent rows).
Reclaim5, Kaizu further discloses, wherein the predetermined time is an integer multiple of the unit time (see ¶0067, Thus, imaging in an exposure time that is ten milliseconds or an integral multiple thereof can prevent flicker).

Reclaim 6,  Kaizu further discloses, wherein the predetermined time is a time that is twice the flicker period or more (see ¶0067, Thus, imaging in an exposure time that is ten milliseconds or an integral multiple thereof can prevent flicker [an integra multiple encompass twice]) .

Reclaim 7, Kaizu further discloses, wherein the controller accumulates the electric charges over a plurality of frames in a case in which the predetermined time is a time shorter than twice the flicker period (see ¶ 0067, imaging in an exposure time that is ten milliseconds or an integral multiple thereof can prevent flicker. This is because imaging can be performed while ensuring even variations in the light source in any exposure time). 

Reclaim 8, Kaizu further discloses, wherein the unit pixel includes a plurality of electric charge holding units (see 405 fig.4, the pixel structure in the pixel array, charge holding memory 405 in a given row).

Reclaim 9, Kaizu further discloses, wherein the plurality of electric charge holding units are arranged in parallel in the light receiving unit (see for example figs. 1 and 4, the charge holding unit of first row and second row of the pixel array depicted in fig. 1 and the pixel structure as depicted in fig. 4 will be in parallel).

Reclaim 10,  Kaizu further disclose, wherein the controller performs control such that the electric charges is accumulated in the light receiving unit over a plurality of frames (see 101 fig. and ¶0076, The controller 101 centrally and synchronously controls the respective operations of the vertical drive unit 102, the column signal processing unit 104, and the signal processing unit 105), and accumulation of the electric charges and reading of the electric charges in different rows are performed in the same frame (see fig. 3 each frame in the different rows can represent a frame, thus accumulation and reading are for each individual row or frame as depicted in fig. 3 and  described in the text of ¶0077).

Reclaim 11, claim 11 except a few changes in wording has same limitation as claim 1 above, and thus analyzed and rejected by the same reasoning. 

Reclaim 12, claim 12 a program to a function of claim 1 and a step of claim 11, and thus analyzed and rejected by the same reasoning.

                                                       Conclusion
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Shimokawa (US. 20200252532) discloses: In the electronic device according to various embodiments of the disclosure, the electronic device may further include: a sensor configured to detect flicker, wherein the one or more processors are configured to identify a flicker frequency of the external object using information acquired through the sensor while the first image frame or the second image frame is acquired, and to perform correction for the brightness difference with respect to the first image frame or the second image frame on the basis of the flicker frequency.

9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698